DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/710,475, filed 12/11/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant application 17/707,677
US 11323246 B2
1. A computer-implemented method for storing data in a ring chain, the method comprising:
 receiving data to be added to the ring chain;
 generating a block for inclusion in the ring chain, the block comprising the received data, a hash of the previous block that was added to the ring chain, and a hash of a second oldest block in the ring chain; 
removing a tail block from the ring chain, wherein the tail block is the oldest block stored on the ring chain; and 
storing the generated block to the ring chain.
1. A computer-implemented method for storing data in a ring chain, the method comprising:
 receiving data to be added to the ring chain;
 generating a block for inclusion in the ring chain, the block comprising the received data, a hash of the previous block that was added to the ring chain, and a hash of a second oldest block in the ring chain; 
removing a tail block from the ring chain, wherein the tail block is the oldest block stored on the ring chain; 
storing the generated block to the ring chain; 
monitoring a set of blocks that includes blocks that are added to the ring chain subsequent to the addition of a new block to a lower frequency ring chain; determining one or more characteristics associated with the set of monitored blocks; responsive to the one or more characteristics associated with the set of monitored blocks satisfying a predetermined condition associated with the lower frequency ring chain: generating an aggregated record block for inclusion in the lower frequency ring chain, the aggregated record block comprising aggregated data from the monitored set of blocks of the ring chain, a hash of the previous block that was added to the lower frequency ring chain, and a hash of a second oldest block in the lower frequency ring chain; removing a tail block from the lower frequency ring chain, wherein the tail block is the oldest block stored on the lower frequency ring chain; and storing the generated aggregated record block to the lower frequency ring chain.




Claim 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11323246 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Similar limitations with obvious variations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brock et al(US 20200389521 A1:considering Provisional priority) in view of Lasser(US 20100153660 A1).

With regards to claim 1, Brock discloses, A computer-implemented method for storing data in a ring chain, the method comprising: 
receiving data to be added to the ring chain ([0117]; Source chain 510 may be shared with a group of selected nodes selected using the shared DHT as described below. Each selected node may further add new block(s) to source chain 510 to capture their subsequent, respective actions on the same data ); 
generating a block for inclusion in the ring chain, the block comprising the received data, a hash of the previous block that was added to the ring chain (065] Specifically, the bitcoin blockchain is a public ledger that records bitcoin transactions between members of the network. It is implemented as a chain of blocks, each block containing a hash of the previous block up to the genesis block of the chain. Network nodes can validate transactions, add them to their copy of the ledger,), and 
a hash of a second oldest block in the ring chain ([0112] Because each block contains a previous block hash, the sequence of hashing linking each block to its parent block creates a chain going back all the way to the first block created (or “genesis block”). The root in the metadata of each block may provide a summary of the data in the block. In this fashion, a hash chain is conceptually similar to a Merkle tree, but one with a limited branching factor.); 
storing the generated block to the ring chain ([0065]; [0065] Specifically, the bitcoin blockchain is a public ledger that records bitcoin transactions between members of the network. It is implemented as a chain of blocks, each block containing a hash of the previous block up to the genesis block of the chain. Network nodes can validate transactions, add them to their copy of the ledger, and then broadcast these ledger additions to other nodes. To achieve independent verification of the chain of ownership each network node stores its own copy of the blockchain.).

Brock does not but Lasser teaches, 
removing a tail block from the chain, wherein the tail block is the oldest block stored on the chain ([0049] A variety of implementations are possible that satisfy the above requirement. For example, the chain may be constructed using forward pointers, backward pointers, or any other data structures. Many flash memory disk management systems are based on such a block chaining arrangement. The operations required for updating a chain, such as inserting a new block at the end of a chain, or removing the oldest block from the beginning of a chain, can be done safely and atomically using methods known in the prior art.); 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Brock’s method with teaching of Lasser in order to improve data storing system(Lasser [0012])

With regards to claim 2, Brock in view of lasser teaches, wherein a ring chain comprises an ordered set of data blocks wherein the number of data blocks in the set is limited (Lasser [0044] A block device such as the non-volatile storage device 150 appears to the host 110 as a linear array of blocks of a certain fixed size. In one embodiment, a block comprises 512 bytes of data.). Motivation would be same as stated in claim 1.

Claims 9-10, 17-18 are system and product claims corresponding to method claims 1-2, also rejected accordingly.
Allowable Subject Matter
Claims 3-8, 11-16, 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498